Title: From George Washington to Edmund Randolph, 12 April 1795
From: Washington, George
To: Randolph, Edmund


          
            Dear Sir,
            Philadelphia April ⟨12th 1795⟩
          
          The following details will enable you to comply with the request of Mr Henry Wade.
          On the Great Kanhawa, and bounded thereby, I hold, and am disposed to sell, about 24,000 acres of land in four Patents: the

smallest of which contains 2000 acres. These 2000 acres, lie in the forks ⟨of⟩ the Kanhawa & Coal rivers, at the confluence of the two, & upon both. Opposite thereto, on the East side of the river (Kanhawa) I have another tract of 3,000 acres. About half way between the last mentioned, and the town—Mount pleasant—which lies at the mouth of the Kanhawa and on the east side also, I have another tract of upwards of 7,000 acres. And near Mount pleasant, but on the west side of the river (Kanhawa) begins the other tract of ⟨near⟩ 11,000 acres, which is bounded by the river more than 17 miles. None of these tracts have any settlers on them with, or of wh⟨ich I hav⟩e any acquaintance or knowledge.
          It does not appear by Mr Wad⟨es letter⟩ (which you have shown me) to wh⟨ich⟩ of these tracts his inclinations are direc⟨ted.⟩ all of them are river low grounds of first quality; but neither of them am I disposed, at present, to parcel out into lo⟨ts—&⟩ selling them otherwise, depends altoge⟨ther⟩ upon the price that would be given. I refused a guinea an acre for part, and ⟨not⟩ the most valuable part, of my western l⟨ands.⟩ If by dividing the land into 500 acre lots it would sell better, & more readily it only remains for Mr Wade (if he wan⟨ts⟩ 1000 acres only) to get others to unite w⟨ith him,⟩ to answer his purpose & mine also.
          As my view in selling, is to pla⟨ce⟩ the money where I can draw the interest regularly as it becomes due; the larger the Sum which is paid down the better ⟨it⟩ would suit me. For the remainder, a cre⟨dit⟩ of three or four years might be given, pro⟨vided⟩ the principal is secured, and interest ⟨thereon⟩ punctually paid every year as soon as it becomes due, either to me ⟨or⟩ my agent.
          As many persons are wa⟨ntin⟩g these lands of mine, from the knowledge they have of their quality—Situa⟨tion,⟩ and the indisputableness of th⟨eir titles, they will⟩ not, I am persua⟨ded, re⟩main long in my possession; or if they ⟨do, the⟩ price will be ⟨raised as this kind of property increases in value or gets⟩ more in demand. I am—Dear Sir Your obedt ⟨illegible⟩
          
            Go: Washington
          
        